Citation Nr: 0925189	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 2006 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In September 2006, the Veteran testified at a video 
conference Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folders.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective evidence of Hepatitis C is not shown 

3.  The Veteran has a current diagnosis of PTSD.

4.  The Veteran did not serve in combat.

5.  The Veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.


CONCLUSIONS OF LAW

1.  Hepatitis C was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claims of entitlement to service 
connection for Hepatitis C and PTSD, the Board observes that 
the RO issued VCAA notices to the Veteran in September 2004, 
September 2005, November 2006 and April 2008 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The September 2004 VCAA notice was 
issued prior to the April 2005 rating decision from which the 
instant appeal arises.  

Although the Veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal pursuant to 
Dingess/Hartman, supra., the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for Hepatitis C and PTSD, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned is rendered moot.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claims prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical treatment records and evaluations are of 
record, as well as a transcript of the Veteran's testimony at 
a personal hearing and his wife's written statement and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Hepatitis C

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for Hepatitis C.  Initially, the Board 
acknowledges that service treatment records indicate that 
while the Veteran was diagnosed with probable malaria-
pneumonia in September 1944, hepatitis was also considered as 
a possible diagnosis.  In May 1945, he was given a 
provisional diagnosis of hepatitis.  However, an undated 
discharge physical examination report, while listing sand fly 
fever and stomach ailment as significant diseases, wounds and 
injuries, does not list hepatitis.  There is no indication 
that the Veteran had hepatitis at the time of his discharge.  

VA treatment records, dating from July 1991 to September 
2005, show the Veteran did not initially give a history of 
hepatitis when he was first treated in July 1991.  The 
earliest treatment record noting his history of Hepatitis C 
is in March 2000.  Moreover, an April 2003 treatment record, 
while noting the Veteran's stated history of Hepatitis B, 
notes that serologies were negative at that time and a 
November 2004 surgical history and physical specifically 
indicates that the Veteran did not have a past history of 
hepatitis or jaundice.  Regardless of his stated history, the 
objective medical evidence of record does not show any 
currently diagnosed Hepatitis C.  The only evidence of such 
is a January 2003 treatment record noting that extensive 
diagnostic work-up indicated the Veteran was reactive for the 
Hepatitis C antibody.  However, a December 2006 VA examiner, 
after examining the Veteran and reviewing his claims files, 
specifically found that while he is Hepatitis C reactive, his 
liver function test was normal.  The examiner noted that the 
Veteran gave a history of being yellow in 1943 while serving 
in Africa, but did not give a history of relevant symptoms 
and could not remember ever being treated for Hepatitis C.  
The examiner concluded that it was unlikely that the Veteran 
had any active disease.  VA has requested the Veteran submit 
evidence of Hepatitis C.  However, he has not submitted any 
medical evidence of currently diagnosed Hepatitis C; nor has 
he or VA been able to obtain copies of any treatment records 
showing such.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disabilities for which benefits are being 
claimed.  Thus, the medical evidence does not establish that 
the Veteran currently has Hepatitis C.

Although the Veteran believes he currently has Hepatitis C as 
a result of his service, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for Hepatitis C must be denied.



PTSD

Review of the record reveals that the Veteran has been 
diagnosed with PTSD by VA health care providers as early as 
October 2000.  Most of the treatment records indicating a 
PTSD diagnosis are cursory and do not provide a history 
regarding his alleged stressors or symptoms; however, the 
October 2000 treatment record does indicate that he saw 
combat and a December 2003 treatment record notes that he 
gave a history of being in heavy combat.  The Veteran has 
provided details to VA regarding his two alleged stressors.  
Initially, he reports witnessing the explosion of a military 
truck that detonated a mine, killing all the soldiers inside.  
He also reports his second stressor as witnessing the 
aftermath of a major battle in the Kasserine Pass in Tunisia.  
As the Veteran does have a credible current PTSD diagnosis, 
the next question, then, is whether the alleged in-service 
stressors actually occurred.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the Veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to an in-service 
stressor, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Based on the Veteran's military records, the Board finds that 
he did not engage in combat.  His Report of Separation 
Honorable Discharge shows that his military occupational 
speciality was as an instrument repairman and there are no 
medals indicating he had cobat service.  Indeed, the Veteran 
does not currently contend that he engaged in combat.  As 
noted above, he alleges being traumatized by witnessing the 
death of soldiers in an army truck that detonated a mine and 
by witnessing the aftermath of a major battle in the 
Kasserine Pass in Tunisia.

Unfortunately, there is no independent basis whatsoever to 
support the Veteran's assertions regarding his alleged 
stressors.  Attempts to verify the claimed stressor through 
the United States Army and Joint Services Records Research 
Center (JSRRC) have been unsuccessful.  In an April 2007 
response, JSRRC specifically noted that it was unable to 
verify either of the Veteran's alleged stressors as it was 
impossible to know what he personally witnessed.  The 
anecdotal experiences of the type cited by the Veteran simply 
cannot be verified independently.  See Cohen v. Brown, 10 
Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented."); see 
also M21- 1MR, Part IV.ii.1.D.15.a (attempt at corroboration 
not required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented). Other 
efforts to secure corroboration of the Veteran's alleged 
stressors have also been futile; therefore, the Board finds 
that further research would not assist in corroborating his 
alleged stressors.  

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning the Veteran's alleged stressors.  Therefore, in 
the absence of credible evidence corroborating the Veteran's 
statements during treatment, his written statements and his 
testimony regarding his in-service stressors, the Board 
cannot conclude that the requirements of 38 C.F.R. § 3.304(f) 
have been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for Hepatitis C is denied.

Service connection for PTSD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


